CASE 0:20-cv-02152-DWF-DTS Doc. 1-1 Filed 05/11/20 Page 1 of 7




     EXHIBIT A




                                                                Exhibit A
                                                            Page 13 of 19
CASE 0:20-cv-02152-DWF-DTS Doc. 1-1 Filed 05/11/20 Page 2 of 7




                                                                Exhibit A
                                                            Page 14 of 19
CASE 0:20-cv-02152-DWF-DTS Doc. 1-1 Filed 05/11/20 Page 3 of 7




                                                                Exhibit A
                                                            Page 15 of 19
CASE 0:20-cv-02152-DWF-DTS Doc. 1-1 Filed 05/11/20 Page 4 of 7




                                                                Exhibit A
                                                            Page 16 of 19
CASE 0:20-cv-02152-DWF-DTS Doc. 1-1 Filed 05/11/20 Page 5 of 7




                                                                Exhibit A
                                                            Page 17 of 19
CASE 0:20-cv-02152-DWF-DTS Doc. 1-1 Filed 05/11/20 Page 6 of 7




                                                                Exhibit A
                                                            Page 18 of 19
CASE 0:20-cv-02152-DWF-DTS Doc. 1-1 Filed 05/11/20 Page 7 of 7




                                                                Exhibit A
                                                            Page 19 of 19
